DETAILED ACTION
Claims 21-41 are pending. Claims 1-20 are cancelled. 
Priority: 6/1/2007(Continuation)
Assignee: Intel Corporation

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8799620 in view of U.S. Patent No. 11074191. The claims appear to contain elements that are obvious over the combination. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al.(6351797), and further in view of Woods et al.(4363095).

As per claim 21, Beard discloses:
A processor(Beard, [Fig. 2 -- FIG. 2 is a more detailed block diagram of the processor 200 depicted in FIG. 1, which employs cache line locking in accordance with the principles of the present invention.]) comprising: 
a plurality of general-purpose registers(Beard, [Fig. 2 – system register], [Fig. 4 -- The system register set preferably includes control registers, system address registers, debug registers, configuration registers, and test registers.]); 
and address translation logic to perform an instruction, including to: 
translate a virtual memory pointer to a physical memory address for a memory location(Beard, [Fig. 2, 206 -- The MMU 206 translates linear (or logical) addresses supplied by the IU 215 into physical addresses, including addresses based on paging, for use by the unified L1 cache 245 and for transmission through the BIU 208.], [Fig. 9, Col. 19 lines 30-33 -- FIG. 9 depicts an exemplary L2 TLB 235 for translating linear addresses for the external L2 cache 402 according to one embodiment of the present invention. L2 TLB 235 is a 384-entry 6-way set associative buffer that receives linear address A(31:12) from the core 202 of the processor 200. ], [Fig. 14 – L1 TLB 1410]); 
store the physical memory address, and one or more page attributes associated with the physical memory address, in at least one general-purpose register of the plurality of general-purpose registers(Beard, [Fig. 9, 905-906 – physical address and RC bits], [Fig. 14, 1411 1412 1413 1416 – physical address and RC bits]); 
Beard does not explicitly disclose the following, however Woods discloses:
and address translation logic to perform the instruction, including to: 
and not access the data corresponding to the memory location during performance of the instruction(Woods, [Col. 32 lines 55-57 -- XLTADR requesting a translation of a virtual address to a physical address without the performance of a memory access and the transmission of the translated address back to the requestor; ]);
Therefore it would have been obvious to a person of ordinary skill to incorporate the features of Woods into the system of Beard so that separate commands for certain functions are available as modules making the system more versatile for reprogramming(Woods col. 32 lines 45-55).

Claim 27 is similar to claim 21, and the similar rejections are incorporated. 

Claims 22-26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al.(6351797), and further in view of Woods et al.(4363095), and further in view of IA32(IA-32 Intel Architecture Software Developer’s Manual, Volume 3, 2005).

As per claim 22, the rejection of claim 21 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the instruction is a protected instruction able to run at a kernel level but not at a user application level(IA32, [4-38, [4.11.2  -- Supervisor mode]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).

As per claim 23, the rejection of claim 21 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the one or more page attributes are to include a caching policy indication(IA32 [3-28 – Page-level write-through (PWT) flag, bit 3]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).

As per claim 24, the rejection of claim 21 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the one or more page attributes are to include a protection level(IA32 [3-28 –User/Supervisor flag, bit 2]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).

As per claim 25, the rejection of claim 21 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the one or more page attributes are to include an indication of whether a fault occurred during the translation of the virtual memory pointer to the physical memory address(IA32, [5-52 – page fault error code]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).

As per claim 26, the rejection of claim 21 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the instruction is a protected instruction able to run at a kernel level but not at a user application level, and wherein the one or more page attributes are to include a caching policy indication(IA32, [4-38, [4.11.2  -- Supervisor mode]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).


Claims 28-32 are similar to claims 22-26 and therefore similar rejections are incorporated.

Claims 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al.(6351797), and further in view of IA32(IA-32 Intel Architecture Software Developer’s Manual, Volume 3, 2005).

As per claim 33, Beard discloses:
A processor(Beard, [Fig. 2 -- FIG. 2 is a more detailed block diagram of the processor 200 depicted in FIG. 1, which employs cache line locking in accordance with the principles of the present invention.]) comprising: 
a plurality of registers(Beard, [Fig. 2 – system register], [Fig. 4 -- The system register set preferably includes control registers, system address registers, debug registers, configuration registers, and test registers.]); 
one or more levels of cache(Beard, [Fig. 2, 204 – cache unit]); 
one or more levels of cache(Beard, [Fig. 2, 204 – cache unit]); 
and address translation logic to perform an instruction, including to:
 translate a virtual memory pointer to a physical memory address for a memory location(Beard, [Fig. 2, 206 -- The MMU 206 translates linear (or logical) addresses supplied by the IU 215 into physical addresses, including addresses based on paging, for use by the unified L1 cache 245 and for transmission through the BIU 208.], [Fig. 9, Col. 19 lines 30-33 -- FIG. 9 depicts an exemplary L2 TLB 235 for translating linear addresses for the external L2 cache 402 according to one embodiment of the present invention. L2 TLB 235 is a 384-entry 6-way set associative buffer that receives linear address A(31:12) from the core 202 of the processor 200. ], [Fig. 14 – L1 TLB 1410]); 
detect that a page corresponding to the physical memory address is not in memory(Beard, [Fig. 6 – cache misses]); 
Beard does not explicitly disclose the following, however IA32 discloses:
and produce[t] a fault that is same as a write to the page responsive to detecting that the page corresponding to the physical memory address is not in memory(IA32, [5-51 – Fault description]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the TLB page attributes of IA32 into the virtual environment supporting processor system of Vega, Beard for the benefit of enabling architectural extensions and indicate operating system or executive support for specific processor capabilities (IA-32, 2-17).

As per claim 34, the rejection of claim 33 is incorporated, in addition Beard does not explicitly disclose the following, however IA32 discloses:
wherein the instruction is a kernel level privileged instruction(IA32, [4-38, [4.11.2  -- Supervisor mode]).

As per claim 35, the rejection of claim 33 is incorporated, in addition Beard discloses:
wherein the instruction is to include one or more parameters to indicate where to start a page table walk(Beard, [Figs. 11-12 – both table walks]).

As per claim 36, the rejection of claim 33 is incorporated, in addition Beard discloses:
wherein the address translation logic comprises at least one translation lookaside buffer and a page miss handler(Beard, [Fig. 16 – TLB and miss stages]).

Claims 37-40 are similar to claims 33-36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132